Citation Nr: 1004567	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  04-31 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 until his 
retirement in August 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Regional Office (RO) that denied the Veteran's claim for 
service connection for a right knee disability.  This case 
was previously before the Board in November 2006, at which 
time it was remanded for additional development of the 
record.  In March 2008, the Board denied the claim.  The 
Veteran filed an appeal to the United States Court of 
Appeals for Veterans Claims which, in a June 2009 Order, 
granted a Joint Motion for Remand (Joint Motion).  The case 
is again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
a right knee disability.  He argues that his right knee 
condition is due to the wear and tear in service.  

The service treatment records disclose that the Veteran was 
treated for right knee complaints in August 1971 and again 
in August 1982.  He was found to have chondromalacia on the 
latter visit.  Reports of medical examination in service in 
April 1978, January 1981, and February 1987 showed normal 
clinical evaluations of the lower extremities.  Following 
service, VA examinations in September 1989 and November 1990 
reveal no complaints concerning the right knee.  During a VA 
outpatient clinic visit he reported a three week history of 
bilateral knee pain.  Examination of the knees revealed no 
effusion and no synovial thickening.  The impression was 
probably early degenerative joint disease and the plan was 
to obtain an x-ray of both knees for chronic pain and 
history of left meniscectomy.  A November 1993 entry 
revealed small effusion in the right knee and increased 
warmth.  The impression was new onset arthritis of 
questionable etiology.  Physical therapy notes from March 
and April 1994 noted bilateral chondromalacia.

The Joint Motion noted that the Board relied in its March 
2008 determination on the conclusions of a July 2003 VA 
examination.  This decision indicated that a March 2006 VA 
examination was unsupported by the record and had no 
probative value.  The Joint Motion observed that the 
examiner in July 2003 was not able to review the history of 
chronic right knee pain in October 1993 or consider the 
Veteran's testimony at the September 2006 hearing before the 
undersigned.  Accordingly, the Joint Motion directed the 
Board to obtain another VA examination so that an adequate 
opinion could be obtained.

Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action 
as follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his right knee 
disability since March 2008.  After 
securing the necessary authorizations for 
release of this information, the RO/AMC 
should seek to obtain copies of all 
treatment records referred to by the 
Veteran.

2.  The Veteran should then be afforded 
a VA orthopedic examination by a 
physician to determine whether his 
current right knee condition is related 
to service.  All necessary tests should 
be performed.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  After review of the claims 
file and examination of the Veteran, the 
examiner should requested to provide an 
opinion concerning whether it is more 
likely, less likely, or at least as 
likely as not (50 percent probability) 
that the Veteran's current right knee 
disability arose during service or is 
otherwise related to service.  The 
rationale for any opinion should be set 
forth.  

3.  Following completion of the above, 
the RO/AMC should review the evidence 
and determine whether the Veteran's 
claim may be granted.  If not, he and 
his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


